Citation Nr: 1402227	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-13 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a left femur stress fracture.

2.  Entitlement to a compensable rating for residuals of a right ankle stress fracture prior to April 29, 2013, and in excess of 10 percent thereafter.

3.  Entitlement to a compensable rating for residuals of a right knee stress fracture prior to April 29, 2013, and in excess of 10 percent thereafter.

4.  Entitlement to a compensable rating for residuals of a right foot stress fracture prior to April 29, 2013, and in excess of 10 percent thereafter.

5.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1990 to August 1990.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in May 2011.  A transcript is of record.

The increased rating issues were remanded in September 2012 for additional development.  That development has been completed and the issues are now ready for adjudication by the Board.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Here, the record shows that the Veteran has asserted marked interference with her employment secondary to her service-connected orthopedic disabilities.  Accordingly, the claim for TDIU has been raised by the record and is on appeal, as reflected on the title page.  Id.

At the Veteran's July 2010 Decision Review Officer hearing, the Veteran raised the issues of entitlement to service connection for a right leg disability and entitlement to service connection for a spine disability, as secondary to service-connected residuals of a left femur stress fracture.  These issues have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO received a claim for an increased rating for residuals of stress fractures of the left femur, right ankle, right knee, and right foot on May 24, 2007.

2.  Since May 24, 2007, the Veteran's residuals of a left femur stress fracture have been manifested by no more than painful motion.

3.  Since May 24, 2007, the Veteran's residuals of a right ankle stress fracture have been manifested by no more than painful motion.

4.  Since May 24, 2007, the Veteran's residuals of a right knee stress fracture have been manifested by no more than painful motion.

5.  Since May 24, 2007, the Veteran's residuals of a right foot stress fracture have been manifested by no more than painful motion.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 10 percent disability rating for residuals of a left femur stress fracture, from May 24, 2007, due to painful motion, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.59 (2013).

2.  The criteria for entitlement to a disability evaluation in excess of 10 percent for residuals of a left femur stress fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5250-5255 (2013).

3.  The criteria for entitlement to a 10 percent disability rating for residuals of a right ankle stress fracture, from May 24, 2007, due to painful motion, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.59 (2013).

4.  The criteria for entitlement to a disability evaluation in excess of 10 percent for residuals of a right ankle stress fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5270-5274 (2013).

5.  The criteria for entitlement to a 10 percent disability rating for residuals of a right knee stress fracture, from May 24, 2007, due to painful motion, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.59 (2013).

6.  The criteria for entitlement to a disability evaluation in excess of 10 percent for residuals of a right knee stress fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5014, 5256-5263 (2013).

7.  The criteria for entitlement to a 10 percent disability rating for residuals of a right foot stress fracture, from May 24, 2007, due to painful motion, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.59 (2013).

8.  The criteria for entitlement to a disability evaluation in excess of 10 percent for residuals of a right foot stress fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes  5276-5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased disability rating claim, VA is required to provide the Veteran with generic notice-that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity 
of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

A letter provided to the Veteran in September 2007 informed her that she must demonstrate a worsening in her disability.  It also informed her that she could submit evidence about how her disability impacted her ability to work, and the letter included notice as to how VA assigns disability ratings and effective dates.  This letter was provided to the Veteran before the initial adjudication of her claim in October 2008.  The Board finds that the notification requirements have been satisfied as to both timing and content.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished.  VA has obtained the Veteran's service and post-service treatment records.  The Veteran was also was provided with VA examinations in connection with the present 
appeal.  The examination reports are adequate for adjudicative purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The VA examiners reviewed the claims file, and interviewed and examined the Veteran.  The examination reports reflect that the Veteran was given an opportunity to identify symptoms associated with her left femur, right ankle, right knee and right foot disabilities and any resulting functional impairment, and all pertinent clinical findings needed to properly assess the Veteran's disability under applicable rating criteria were provided.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ.)  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the hearing, the VLJ did not note the bases of the prior determination. However, the VLJ asked specific questions directed at identifying the Veteran's symptoms.  The VLJ also specifically sought to identify outstanding 
evidence not currently associated with the claims file that might substantiate the claim, to include location, dates, and providers of the Veteran's care.  The Veteran noted her recent treatment history and symptoms.  

Neither the Veteran nor her representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to 
substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Finally, this appeal was remanded by the Board in September 2012, when the case was remanded to the VA RO (via the Appeals Management Center (AMC), in Washington, D.C.).  The purpose of this remand was to obtain any outstanding private and/or VA treatment records, and to obtain new VA examinations.  All of the actions previously sought by the Board through its prior development request appear to have been completed as directed, and it is of note that the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Subsequently, a supplemental statement of the case (SSOC) was issued in May 2013.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Increased Ratings Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3  (2013). 

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59.

Historically, the Veteran was awarded service connection for left femur, right ankle, right knee and right foot residuals of stress fractures in September 1990.  In May 2007, the Veteran submitted a claim for increased ratings for her service-connected left femur, right ankle, right knee and right foot disabilities.  In an October 2008 rating decision, the Veteran's claims for increased ratings were denied and the Veteran appealed those issues to the Board.  During the appeal period, in May 2013, the RO awarded separate 10 percent disability ratings for the Veteran's right knee, right ankle and right foot disorders, respectively, secondary to painful motion, all effective April 29, 2013.  The May 2013 rating decision did not consider the Veteran's left femur residuals of a stress fracture.  As such, the Veteran seeks entitlement to compensable ratings for these disabilities prior to April 29, 2013, and for the right knee, right ankle and right foot disorders, she seeks a rating in excess of 10 percent after April 29, 2013.

III.  Painful Motion of the Left Femur, Right Ankle, Right Knee, and Right Foot

At the outset, it is noted that when evaluating joint disabilities rated on the basis of limitation of motion, the intent of the schedule is to recognize painful motion with joint pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59 cited above are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Throughout the period on appeal, the Veteran has complained of painful motion in the left femur, right ankle, right knee, and right foot.  The Veteran testified at her July 2010 and May 2011 DRO and Board hearings that she experienced difficulty staying on her feet at work and completing chores at home secondary to her constant pain which she has variously described as between a seven and a ten out of ten in severity.  

In light of the lay and medical evidence of record and the Court's decision in Burton, the Veteran is entitled to the assignment of separate 10 percent disability ratings secondary to painful motion for her left femur, right ankle, right knee, and right foot disabilities effective from May 24, 2007.

In evaluating the Veteran's disabilities, the Board is mindful that some of the medical professionals asked to evaluate the Veteran's disabilities have attributed her symptoms, to include her joint pain, to her non-service connected lupus.  When affording the Veteran the benefit of the doubt and being mindful of the fact that when it is not possible to separate the effects of the service-connected condition from a non-service connected condition, such signs and symptoms should be attributed to the service-connected condition, the Board finds that the Veteran's joint pain occurring in her service-connected left femur, right ankle, right knee, and right foot pain is attributed to those associated service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Accordingly, the Board will grant a separate 10 percent ratings for each of the Veteran's disabilities effective from the date of receipt of the claims.  

IV.  Residuals of a Left Femur Stress Fracture 

As noted above, in May 2007, the Veteran claimed that a compensable disability rating was warranted for her residuals of a left femur stress fracture.  The Board has granted a 10 percent disability, effective May 24, 2007, secondary to painful motion.  The remaining issue, then, is whether a disability rating in excess of 10 percent from May 24, 2007, is warranted.

Hip disabilities are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255.  

Under Diagnostic Code 5255 (impairment of the femur), malunion of the femur with slight knee or hip disability warrants a 10 percent evaluation.  Malunion of the femur with moderate knee or hip disability warrants a 20 percent evaluation.  Malunion of the femur with marked knee or hip disability warrants a 30 percent evaluation.  

X-ray evidence has shown a normal femur.  The Veteran's VA examiners found that the femur was intact, the September 2008 VA examiner found no hip deformity and the April 2013 VA examiner specifically noted no malunion or non union of the femur, therefore a higher rating based on impairment of the femur is not shown.  

Under Diagnostic Code 5252, limitation of flexion of the thigh to 45 degrees warrants the assignment of a 10 percent rating.  A limitation of flexion of the thigh to 30 degrees warrants the assignment of a 20 percent rating.  A limitation of flexion of the thigh to 20 degrees warrants the assignment of 30 percent rating.  When flexion of the thigh is limited to 10 degrees, a 40 percent rating is for application.  

The Veteran's range of motion testing has demonstrated loss of motion in the left hip, as demonstrated by the December 2007 VA examination, however, flexion limited to 30 degrees is not shown.  In fact, the April 2013 VA examination demonstrates flexion to 125 degrees, far beyond the 30 degrees or even 45 degrees required for a compensable rating for limitation of flexion.  Thus the assignment of a higher disability rating based upon limitation of motion is not warranted by the evidence of record.  

The assignment of a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5253 is not warranted either.  Under Diagnostic Code 5253, a 20 percent rating is warranted for impairment of the thigh productive of motion lost beyond 10 degrees.  Here, there is no limitation of abduction or adduction, the December 2007 examination demonstrated abduction to 20 degrees, and April 2013 demonstrated abduction which was not lost beyond ten degrees or a limitation on the Veteran's ability to cross her legs.  The April 2013 examination further demonstrated that the Veteran was not unable to toe-out more than 15 degrees in the left leg.  Accordingly, a disability evaluation based on impairment of the thigh under Diagnostic Code 5253 is not warranted.

It is also noted that a fracture of surgical neck of the femur, with false joint or fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, weight bearing preserved with aid of brace warrants a 60 percent evaluation.  Fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion, (spiral or oblique fracture) warrants an 80 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  There is no evidence of any fracture or malunion of the femur in the record which might allow for a disability rating based on this proviso.  As described above, no abnormality has been shown on examination in September 2008 or by x-ray in September 2013.

Of note, the Board recognizes that the Veteran is a licensed practical nurse.  She is competent and credible to describe her symptoms and has medical training to attest to such.  Nonetheless, the objective medical evidence of record dated from 2007 through 2013 consistently shows that the criteria for the assignment of a rating in excess of 10 percent have not been met even when considering the Veteran's complaints of increased impairment.  The objective medical evidence, which considered the Veteran's subjective complaints and objective evaluations, consistently shows that the Veteran's disability primarily consists of pain and that an additional disability rating beyond the 10 percent awarded for pain above, is unwarranted.  As such, the Board finds that the objective evidence is of more probative weight than the Veteran's appellate assertions.  The assignment of a higher or separate rating is not warranted.

V.  Residuals of a Right Ankle Stress Fracture 

As noted above, based on painful motion, the Board has granted a 10 percent disability, effective May 24, 2007, for residuals of a right ankle stress fracture.  The remaining issue, then, is whether a disability rating in excess of 10 percent is warranted.

Included within 38 C.F.R. § 4.71a are multiple Diagnostic Codes that evaluate impairment resulting from ankle disorders, including Diagnostic Code 5270 (ankylosis), DC 5271 (limitation of ankle motion), Diagnostic Code 5272 (ankylosis of the subastragalar or tarsal joint), Diagnostic Code 5273 (malunion of the os calcis or astragulus), and Diagnostic Code 5274 (astragalectomy). 

For reference purposes, the normal ranges of motion in the ankle include 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71, Plate II (2013).  

With regard to Diagnostic Code 5270, ankylosis refers to immobility and consolidation of a joint due to disease, injury, or surgical procedure).  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988).  

The criteria of Diagnostic Code 5271 provide a 10 percent rating for moderate limitation of ankle motion.  38 C.F.R. § 4.71a , Diagnostic Code 5271.  A 20 percent rating is warranted for marked limitation of ankle motion.  Id.  The clinical evidence demonstrates normal range of motion.  The Veteran's December 2007 VA examination demonstrates normal motion and her September 2008 VA examination shows dorsiflexion to 20 degrees and a limitation of plantar flexion by only 5 degrees, which does not equate to moderate limitation of motion.  Similarly, April 2013 findings demonstrate dorsiflexion to 20 degrees and plantar flexion to 45 degrees.

Neither ankylosis nor increased limitation of motion of the ankle so as to assign a higher rating is demonstrated; thus, a disability rating based on Diagnostic Codes 5270 or 5271 is not warranted.

Further, September 2008 and April 2013 VA examinations confirm that there is no malunion of the os calcis or astragalus, or astragalectomy.  Thus, the criteria of Diagnostic Codes 5272, 5273 and 5274 do not apply.  Finally, despite the Veteran's claims of instability, laxity was not demonstrated on VA examination.  

It is acknowledged that the Veteran is competent and credible with regard to reporting the symptoms she experiences.  It is also acknowledged that she is a licensed nurse.  Nonetheless, the objective evidence of record is of more probative value than the Veteran's statements.  The objective evidence establishes that the Veteran's disability is productive of pain with no more than slight limitation of motion at times.  The evidence does not demonstrate moderate limitation of motion, ankylosis, malunion of the os calcis or astragalus or astragalectomy.  As set forth above, since service connection has been in effect only a 10 percent disability rating is warranted for right ankle stress pain.

VI.  Residuals of a Right Knee Stress Fracture 

In May 2007, the Veteran claimed that her disability had increased in severity, and in a May 2013 rating decision, the RO granted a 10 percent disability rating effective April 29, 2013, the date of the Veteran's most recent VA examination.  In this decision, the Board has granted the assignment of a 10 percent rating effective May 24, 2007.  Nonetheless, the Veteran avers that a disability rating in excess of 10 percent is warranted.  

A review of the record demonstrates that neither the assignment of a separate or higher disability rating in excess of 10 percent is warranted for the Veteran's right knee disability.  

The assignment of a higher rating under Diagnostic Code 5003 for degenerative arthritis is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In fact, the April 2013 VA examiner specifically noted that there was no arthritis found on X-ray study of the right knee.  

The assignment of a separate rating under Diagnostic Code 5257 is not warranted either.  Diagnostic Code 5257 assigns a 10 percent rating for slight recurrent subluxation or lateral instability of the knee.  A 20 percent rating is assigned with moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Here, while the Veteran is shown to complain of falls, treatment records describing the Veteran's falls do not suggest any relationship between the Veteran's falls and her knee disability.  The objective evidence fails to demonstrate any subluxation or lateral instability of the knee.  While the Veteran is competent and credible to assert that she experiences falls, the objective evidence is of more probative and persuasive value than the Veteran's statements.  Indeed, the Veteran is a nurse practitioner, but objective findings dated in September 2008, May 2011, and April 2013 all show normal stability testing.  Given the evidence of record and the Veteran's interest and bias, the objective consistent clinical evidence is of more probative weight.  

Moreover, the Board is cognizant of the Veteran's complaints of clicking, swelling, burning, and catching of the right knee.  While the Veteran reported that she experiences these symptoms, and while she is competent and credible with medical training, the objective evidence of record shows only pain on range of motion and a limitation of motion which is only 5 degrees from complete.  Even when considering the Veteran's assertions, increased functional impairment so as to assign a higher rating is not shown to be present.  On VA examination in April 2013, the Veteran's right knee has range of motion from 0 to 135 degrees with pain at worst.  Flexion of the left limited to 30 degrees or extension of the leg limited to 15 degrees is not present.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The evidence fails to show that the Veteran experiences a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Additionally, the necessary symptomology for a separate rating for removal of the semilunar cartilage under Diagnostic 5259 is not demonstrated, the Veteran's April 2013 VA examination report did not demonstrate findings of removal of cartilage on the X-ray report.  The record also fails to show impairment of the tibia and fibula or genu recurvatum.  Thus, Diagnostic Code 5262 (impairment of the tibia and fibula) and Diagnostic Code 5263 (genu recurvatum) are not applicable. 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263. 

As the probative and persuasive evidence of record has failed to demonstrate the symptoms described in or symptoms approximate to the rating criteria for the assignment of a separate or higher disability rating for residuals of a right knee stress fracture, the claim in this regard is denied.


VII.  Residuals of a Right Foot Stress Fracture 

As noted, a 10 percent rating since service connection has been in effect has been assigned.  The inquiry is whether a higher disability rating for her right foot disability is warranted.

Although there is not a specific code addressing limitation of motion of the feet, Diagnostic Code 5284 relates to foot injuries.  Foot injuries that are moderate warrant a 10 percent disability rating.  Moderately severe foot injuries warrant a 20 percent rating.  Severe foot injuries warrant a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

A disability rating in excess of 10 percent is not warranted for any period on appeal.  Notably, the Veteran's VA examiners have found that there is either no residual of a stress fracture, as noted by the December 2007 VA examiner, or a minimal residual which does not equate to a moderate foot injury, as noted by the April 2013 VA examiner.  The assignment of a higher rating is not warranted.  

It is also noted that in this case, because a disability rating of 10 percent has already been awarded on the basis of the Veteran's foot pain, awarding a separate 10 percent disability rating for a moderate foot disability based on Diagnostic Code 5284 for pain would amount to pyramiding.  See 38 C.F.R. § 4.14.

The evidence of record has not demonstrated flatfoot, weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe or malunion of the tarsal or metatarsal bones as confirmed by the September 2008 and April 2013 VA examiners who noted that examination showed an essentially normal foot.  Accordingly, a disability rating based upon Diagnostic Codes 5276-5283 is not warranted.

The Veteran's appellate assertions have been considered.  However, the objective medical evidence, to include the December 2007 VA examiner's findings that the Veteran had no residuals of a stress fracture, the September 2008 examiner's findings that the Veteran was minimally affected by her foot disability, and the April 2013 VA examiner's finding of a normal right foot as supported by a normal X-ray, are of more probative value and weight than her statements.  

In sum, the probative and persuasive evidence demonstrates that the assignment of a 10 percent rating and no higher is warranted.  

VIII.  Other Considerations

A review of the record fails to show that a referral for extraschedular consideration is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the rating criteria contemplate the Veteran's left femur, right ankle, right knee, and right foot disabilities for the entire duration of the appeal.  The Veteran's disabilities are manifested by pain and little if any objective limitations other than pain are demonstrated.  Such manifestations are adequately considered by the assigned separate 10 percent disability ratings.  This is especially so given the fact that the Veteran's examinations have demonstrated close to normal range of motion findings and do not demonstrate symptoms which might allow for the next higher rating for any of her disabilities.  

The Board does not find that the Veteran has described functional effects of each disability separately that are "exceptional" or not otherwise contemplated by the assigned schedular evaluation.  Rather, her description of pain is consistent with the degree of disability addressed by such evaluation.  Referral for an extraschedular rating is not warranted.

ORDER

Entitlement to a 10 percent disability rating for residuals of a left femur stress fracture, from May 24, 2007, due to painful motion, is granted.

Entitlement to a disability evaluation in excess of 10 percent for residuals of a left femur stress fracture is denied.

Entitlement to a 10 percent disability rating for residuals of a right ankle stress fracture, from May 24, 2007, due to painful motion, is granted.

Entitlement to a disability evaluation in excess of 10 percent for residuals of a right ankle stress fracture is denied.

Entitlement to a percent disability rating for residuals of a right knee stress fracture, from May 24, 2007, due to painful motion, is granted.

Entitlement to a disability evaluation in excess of 10 percent for residuals of a right knee stress fracture is denied.

Entitlement to a 10 percent disability rating for residuals of a right foot stress fracture, from May 24, 2007, due to painful motion, is granted.

Entitlement to a disability evaluation in excess of 10 percent for residuals of a right foot stress fracture is denied.


REMAND

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  Rating boards should submit to the Director, Compensation and Pension service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).

The Veteran is a licensed practical nurse and is competent to opine that she is unable to work secondary to her service-connected disabilities.  She asserts that she has difficulty staying on her feet as a nurse.  Additionally, it is acknowledged that she complains of pain with regard to numerous orthopedic service-connected disabilities.  As such additional consideration is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013) that includes an explanation as to the information or evidence needed to establish a claim of entitlement to a TDIU.

2.  Advise the Veteran that she can submit additional evidence in support of her TDIU claim, such as lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of her service-connected disability and the impact of this condition on her ability to work.

3.  After completing any additional development deemed necessary, to include further development regarding the Veteran's employment history and obtaining any additional medical evidence or medical opinion, refer the Veteran's claim to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of whether TDIU on an extra-schedular basis is warranted.  If the benefit is denied, issue a supplemental statement of the case to the Veteran and her representative, and allow the required time period within which to respond.  If in order, return the case to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


